Case 1:19-cv-01593-JEB Document 74-3 Filed 05/12/20 Page 1 of 2




      EXHIBIT


                       1C
                                   Case 1:19-cv-01593-JEB Document 74-3 Filed 05/12/20 Page 2 of 2
                                                                                                                                                                        Exhibit 1C


        Total Parole Redeterminations by Detention Facility in Declarations
                                 9/12/19–4/16/20
                                                                              2019                                                           2020
                 Facility                             September         October November December                      January        February    March                 April
Adams County Detention Center                             0                0         2       1                            10             56         69                   52
Allen Parish Public Safety Complex                        0                0         1       0                             1              1          2                    0
Bossier Parish Medium Security Facility                   0                0         3       0                             0              0          0                    0
Catahoula Correctional Center                             0                0         0       0                             1              4          2                    2
Dekalb County Detention Center                            0                1         0       0                             0              0          0                    0
Jackson Parish Correctional Center                        0               34        35      26                            17             55         17                    0
LaSalle ICE Processing Center                             1                3         1       0                             0              8          2                    4
Pine Prairie ICE Processing Center                        0                5        23       3                             7              8         11                   11
Richwood Correctional Center                              0                0        37      44                            58             59         26                    0
River Correctional Center                                 0                0        64       2                             7             30         50                   10
South Louisiana ICE Processing Center                     0               15        29       0                            84             39         44                    0
Winn Correctional Center                                  0               10        81      35                            16            118         51                    0
Total                                                     1               68       276     111                           201            378        274                   79

Source: Declaration of Jacques Metoyer, December 6, 2019; Declaration of Jacques Metoyer, December 23, 2019; Declaration of Jacques Metoyer, January 29, 2020; Declaration
of Jacques Metoyer, February 24, 2020; Declaration of Jacques Metoyer, March 24, 2020; Declaration of Jacques Metoyer, April 23, 2020 (“Metoyer Declarations”)

Note: All data displayed come from Exhibit A of the Metoyer Declarations, which contains information from detainees previously denied parole and seeking redetermination.
Duplicate determinations across Metoyer Declarations have been removed from the counts. A parole determination dated January 12, 2019 appears in the January 29, 2020,
Metoyer Declaration. This determination is outside of the date range indicated by the Metoyer Declarations (10/14/2019–4/17/2020) and was excluded from the count. Four records
in Exhibit A of the Metoyer Declarations do not report the detention facility. LaSalle ICE Processing Center includes LaSalle Correctional Center.
